Citation Nr: 0510751	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  05-04 982	)	DATE
	)
	)


THE ISSUE

Whether the November 4, 2003, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to an 
effective date prior to June 26, 1990, for the grant of a 10 
percent disability rating for lumbosacral strain, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The issues of entitlement to an earlier effective date for 
TDIU, and whether Board decisions dated in September 1994 and 
December 2001 contained CUE, are the subject of separate 
decisions).


REPRESENTATION

Moving party represented by:  Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
May 1954 to July 1963.

This case comes before the Board in connection with a January 
2005 motion alleging CUE in the Board's November 4, 2003 
decision that, in pertinent part, denied entitlement to an 
effective date prior to June 26, 1990, for the grant of a 10 
percent disability rating for lumbosacral strain.


FINDINGS OF FACT

1.  In a November 4, 2003, decision, the Board determined 
that the moving party was not entitled to an effective date 
prior to June 26, 1990, for the grant of a 10 percent 
disability rating for lumbosacral strain.

2.  The Board's decision of November 4, 2003, was supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's November 4, 2003, decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his January 2005 motion to revise the Board decision of 
November 2003 based upon CUE, the veteran has contended that 
the Board committed CUE by failing to properly consider an 
October 1977 VA medical record and also committed CUE by 
failing to offer the veteran a VA rating examination.

In the November 2003 decision, the Board determined that the 
veteran was not entitled to an effective date prior to June 
26,1990, for the grant of a 10 percent disability rating for 
lumbosacral strain.  In making its decision, the Board found 
that the veteran had requested the reevaluation of his low 
back disorder on June 26, 1990, and also found that it was 
not factually ascertainable that an increase in disability 
had occurred within one year of June 26, 1990.  The Board 
also essentially found that an unappealed May 1984 rating 
decision did not contain CUE.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy that 
requirement.  Motions which fail to comply with the 
regulatory requirements shall be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400.  
38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a)  Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(2)  Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.

(1)  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2)  Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 U.S.C.A. §§ 501(a), 7111.

The Board has carefully reviewed the moving party's 
submission, but finds that the arguments are unpersuasive and 
lacking in any specific asserted error but for which the 
outcome would have been manifestly different.

At the time of the November 2003 Board decision, relevant 
regulations provided that the earliest effective date for an 
increased evaluation is that which is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and (2).

The veteran was granted service connection for lumbosacral 
strain in a November 1963 rating decision and was assigned a 
non-compensable rating.  The noncompensable rating was 
maintained by unappealed RO decisions in November 1982 and 
May 1984.  A September 1994 Board decision increased the 
rating for the veteran's lumbosacral strain to 10 percent, 
and the 10 percent rating was made effective June 26, 1990 by 
an unappealed November 1994 rating decision.

Before addressing the moving party's specific contentions, 
the Board here notes that the November 2003 Board decision 
was not, at the time it was decided, able to grant an earlier 
effective date for the grant of a 10 percent disability 
rating for lumbosacral strain in the absence of CUE being 
present in the September 1994 Board decision or the November 
1994 rating decision.  As there was no finding of CUE in the 
September 1994 Board decision or the November 1994 rating 
decision at the time the November 2003 Board decision was 
rendered, and as both the September 1994 Board decision and 
November 1994 rating decisions were final, it is difficult to 
construct a scenario in which CUE could be present in the 
November 2003 Board decision that determined that the veteran 
was not entitled to an effective date prior to June 26, 1990, 
for the grant of a 10 percent disability rating for 
lumbosacral strain.

The veteran first asserts that the November 2003 Board 
decision failed to give proper consideration to an October 
1977 VA medical record.  The Board notes that this medical 
record was in the claims file at the time of the September 
1994 Board decision.  As such, the October 1977 VA medical 
record can not be considered as an informal claim subsequent 
to September 1994, and can not act as a basis for finding CUE 
in the Board's November 2003 decision.

The veteran has also asserted that the November 2003 Board 
decision contains CUE because he was not given an adequate 
examination.  The veteran has not indicated how or at what 
time he was given an inadequate examination.  At any rate, 
this assertion goes to a duty to assist consideration, and 
such matters (even assuming that the veteran was given an 
inadequate examination at some point in the past) such a 
breach can not form a basis for CUE.  38 C.F.R. 
§ 20.1403(d)(2).

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this motion as a matter of law.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Thus, given the nature of 
a motion to revise an earlier decision of the Board based 
upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a motion is based upon the record, as it was 
constituted at the time of the decision as to which revision 
is sought.

In summary, the Board has addressed the veteran's contentions 
concerning this issue and must conclude that the moving party 
has failed to establish that the Board committed clear and 
unmistakable error in the November 4, 2003 decision that 
denied entitlement to an effective date prior to June 26, 
1990, for the grant of a 10 percent disability rating for 
lumbosacral strain.


ORDER

The motion for revision of the November 4, 2003, Board 
decision on the grounds of clear and unmistakable error is 
denied. 



                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



